PETERS, District Judge.
On the hearing before me, I perceived, that there had been a lapse in not bringing the first suit formally before the state court; and I was desirous of putting the question on the same footing here, as if an appeal had been regularly instituted there. I entertain a high *1090respect for the opinions of the chief justice of Pennsylvania; and, 'on this occasion, I am disposed to think, that the plaintiff’s inability to state his case in the absence of his attorney, or the defect of proof at the time, occasioned his issuing the order for discharging the defendant on common bail. But, as the matter appears to this court, I perfectly concur in the sentiments, which have been delivered by Judge PATTERSON.
The order to hold the defendant to bail, was, accordingly, affirmed.